Citation Nr: 1704521	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to June 26, 2015 and 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active service from August 1965 to August 1967, including combat service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision by the Regional Office (RO) in Louisville, Kentucky that granted service connection for PTSD and assigned a 30 percent initial rating.  Jurisdiction has been transferred to the RO in Montgomery, Alabama.  

In October 2015, the RO granted a 50 percent initial rating for PTSD effective June 26, 2015.  As higher schedular benefits are available, the claim remains on appeal.   AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran submitted a Board videoconference hearing request on VA Form 9 Appeal to Board of Veterans' Appeals.  He had previously perfected an appeal in October 2012, but did not request a hearing at that time.  The appeal was certified to the Board in May 2016 without recognition of the December 2015 hearing request.

Before the Board renders a decision, the claimant must be afforded an opportunity for a Board hearing.  38 U.S.C. § 7107(b) (West 2014) ("The Board shall decide any appeal only after affording the appellant an opportunity for a hearing").  The hearing may be requested at any time before the claim is certified to the Board, and then may be requested within 90 days of notification of certification.  38 C.F.R. § 3.103(c)(1) (2016) ("Upon request, a claimant is entitled to a hearing at any time on any issue involved within the purview of part 3 of this chapter...."); 38 C.F.R. § 20.1304(a) (2016).  Here, the Veteran's December 2015 request was made prior to certification of the appeal to the Board and must therefore be honored.  Cf. Cook v. Snyder, No. 15-0873, 2017 WL 405830 (Vet. App. Jan. 31, 2017) (requiring the Board to grant a second Board hearing after remand by the Court). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired Board videoconference hearing with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




